Title: From George Washington to Colonel Elisha Sheldon, 31 July 1780
From: Washington, George
To: Sheldon, Elisha


					
						Sir
						Robinsons House 31st July 1780
					
					You will be pleased instantly upon the Receipt of this to send off an Officer with a sufficient number of Dragoons to post three at every fifteen Miles distance between New London upon the lower Road and the

Head Quarters of the Army, which will be in West Chester County—The inclosed letter to Mr shaw of New London is to sollicit that Gentleman to continue the Chain by hired Expresses from thence to Tower Hill. But should he inform your Officer that he cannot accomplish the Business, your Dragoons must be moved forward to Tower Hill three at every 11 Miles and we must fill up what will be wanting at this End. The intent of posting these Men, is to convey intelligence in the most expeditious manner to and from Rhode Island—You will therefore pick out such as may be depended upon to ride at all hours whenever dispatches arrive at their quarters. I am &.
					
						P.S. You will move with the remainder of your Regt to Sing Sing.
					
				